Citation Nr: 9910279	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  95-02 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas

THE ISSUE

Entitlement to payment or reimbursement by VA for expenses 
incurred in connection with medical treatment rendered the 
veteran at Lawrence Memorial Hospital from September 25 to 
September 28, 1992.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 determination of the VA Medical 
Center (VAMC) in Topeka, Kansas.  The appeal was last before 
the Board in March 1998, at which time it was remanded for 
further development.  Following completion of the requested 
development, a Supplemental Statement of the Case, wherein 
the VAMC continued to deny the benefit sought on appeal, was 
mailed to the veteran in September 1998.

Thereafter, the appeal was returned to the Board.


REMAND

In conjunction with the Board's above-addressed March 1998 
remand, documents including clinical reports bearing on 
treatment rendered the veteran at the VAMC were procured and 
associated with the veteran's file.  However, the foregoing 
recently received material did not include either the 
transcript pertaining to a personal hearing reportedly 
afforded the veteran on February 22, 1995, at the VA Regional 
Office in Wichita, Kansas, or a copy of a Statement of the 
Case which was presumably mailed to the veteran on or about 
February 8, 1995.  The Board is, therefore, of the view that 
each of the foregoing (particularly the former) items must be 
procured before any necessary appellate disposition is 
prepared.  

Accordingly, the case is REMANDED for the following:  

1.  The M&ROC should initiate appropriate 
action to procure, and thereafter 
associate with the veteran's claims 
folder, the transcript pertaining to a 
personal hearing reportedly afforded the 
veteran on February 22, 1995, at the 
M&ROC as well as a copy of a Statement of 
the Case which was presumably mailed to 
the veteran on or about February 8, 1995.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the M&ROC should 
take appropriate action to facilitate the 
readjudication, by the VAMC, of the issue 
on appeal. 

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




